DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 6-10, and 12-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6-10, 14-16, 18, and 20-21 are amended.  Claims 2-5, and 11 are cancelled.

Response to Amendment
	The amendments filed on 22 Aug. 2022 have been entered.

The declaration under 37 CFR 1.132 filed 22 Aug. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.
	
Castillo declares that it is well known among those skilled in the art that the passivation and phosphoric acid treatments have undesirable side effects, including that these processes create microscopic discontinuities in the treated surface.  These discontinuities can trap acid ions during treatment, and thereby result in residual acid on the metal surface following treatment process.  Passivation and phosphoric acid treatments may not represent viable processes for conferring corrosion resistance for surface cleaning.  The trapped acid ions could present an undesirable risk of acid interference with the contents of the column, and thereby acceptable levels of impurities in the eluate.  It is my belief that those of ordinary skill would have had a reasonable expectation that passivation treatment and phosphoric acid treatment could successfully be used in the context of preparing generator columns for the elution of radioactive compounds.

Castillo’s declarations filed 22 Aug. 2022 have been fully considered but they are not persuasive. Expert testimony is entitled to some weight so long as the opinion is not on the ultimate legal conclusion at issue.  See In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). In this case the prior art does teach that one of ordinary skill in the art would have had a reasonable expectation that passivation treatment and phosphoric acid treatment could be used in the context of a generator column.  Mikhajlovich et al. (cited below) teaches a Rb-82 generator column and Mikhajlovich et al. teach that parts of it can be washed from radioactive contamination, if it gets on the surface, using inorganic acids.  Shah et al. teach that a phosphoric acid (inorganic acid) solution can be used to clean and passivate stainless steel pharmaceutical equipment.  Consequently, a person of ordinary skill in the art would have reasonably expected that a phosphoric acid solution could be used to clean and passivate the Rb-82 generator column in Mikhajlovich et al. with a reasonable expectation of success.


Response to Arguments
	In view of Applicants amendments, the rejection of claim 16 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-12 and 20-21 under 35 USC 102(a)(1) as being anticipated by Chudakov et al. (Radiochem.; published 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-13 and 16-21 under 35 USC 103 as being unpatentable over Chudakov et al. (Radiochem.; published 2014), in view of Aardaneh et al. (J. Radioanal. Nuc. Chem.; published 2006) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-12, 14-15, and 20-21 under 35 USC 103 as being unpatentable over Chudakov et al. (Radiochem.; published 2014), in view of Hamilton et al. (US 3,635,826; published 1972) and Shah et al. (US 5,7866,684; published 1998) is withdrawn.
	In view of Applicants amendments, the provisional rejection of claims 1-21 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-21 of copending application No. 16/799,154 is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 14 and 15, the limitation of “has been effected before loading step (a)” is indefinite because both claims 14 and 15 are dependent to claim 1, which does not contain a step (a).  Accordingly, the limitation is indefinite because it is not clear what the limitation is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-10, 12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhajlovich et al. (RU 2546731 C1- English translation; published 4 Oct. 2015), in view of Shah et al. (US 5,766,684; issued 16 Jun. 1998).

	Mikhajlovich et al. teach an Rb-82 generator and method of its production, contains the casing protecting against ionizing radiation (see title).  Mikhajlovich et al. teach isotope generators intended for repeated production of sterile and pyrogen-free radiopharmaceuticals (see [1]).  Mikhajlovich et al. teach an example of the design of the rubidium-82 generator 
    PNG
    media_image1.png
    628
    398
    media_image1.png
    Greyscale
 (see Fig. 1; [15]-[27]).  Mikhajlovich et al. teach the design of a generator column mounted on a cover of a protective housing (see Fig. 2; [28]-[34]).  Mikhajlovich et al. teach a split protective insert with an inserted column and a protective housing cover (see Fig. 3; [35]-[42]).  Mikhajlovich et al. teach that sorbent is a powder of hydrated tin oxide (inorganic exchange matrix) with a grain size of 60-160 microns (see [11]).  Mikhajlovich et al. teach that before passing a solution containing strontium-82 radionuclide through the column, the generator column is thermally sterilized by heating in an autoclave temperature in the range of from 110 to 130oC for 30-120 min and the contents are hermetically isolated (see [13]). Mikhajlovich et al. teach that tungsten or tungsten alloy is chosen because tungsten has high density and effectively protects against ionizing radiation parts of it or its alloys can be washed from radioactive contamination, if it gets on its surface using inorganic acids….It requires a protective sheath since it is less resistant to corrosion, it is more difficult to clean it from radioactive contamination (see [44]).  Mikhajlovich et al. teach stainless steal (iron) (see [44]).  To carry out sterilization of the column, the column on the cover is thermally sterilized for example by heating in an autoclave at a temperature in the range from 110 to 130oC within 30 to 120 min (see [54]).
	Mikhajlovich et al. do not teach that the column is passivated, treated with phosphoric acid or both passivated and treated with phosphoric acid.  Mikhajlovich et al. do not teach that the depyrogenation has been performed before loading the column with particulate ion exchange material.  Mikhajlovich et al. do not teach that the depyrogenation included dry heating the column at temperature of about 210oC to about 280oC, or of about 210oC or 260oC for a period of about 3 h to 6 h.  Mikhajlovich et al. do not teach that the phosphoric acid treatment has been effected before loading step (a) and wherein the phosphoric acid treatment  included soaking the column in phosphoric acid solution having a concentration of about 5% to about 85%.  Mikhajlovich et al. do not teach that the passivation has been effected before loading step (a) and wherein the passivation treatment included soaking the column in nitric acid solution, etc.  Mikhajlovich et al. do not expressly disclose that the generator compartment and the column therein are sterilized optionally with steam at a temperature of about 110oC to about 150oC or 121oC for about 20 to 60 min.
	Shah et al. teach stainless steel acid treatment (see title).  Shah et al. teach that the invention relates to passivating stainless steel surfaces such as pharmaceutical manufacturing equipment (see col. 1, lines 5-10).  Passivation of cleaned steal surfaces is important for preventing conditions such as flash rusting of cleaned wet steel.  Steel is often passivated with by treating with nitric acid solution to provide altered surface characteristic that resist rusting (see col. 1, lines 40-45).  Phosphoric acid can also be used to passivate a surface by copresipitating free iron (see col. 3, lines 34-36).  Compositions useful for the methods of the invention comprise between about 1 and 60% acid component (see col. 2, lines 65-67; claims 1-9).  Stainless steel can be cleaned and passivated in one treatment (see col. 4, lines 55-60).  Shah et al. teach that stainless steel 316 was treated with 34% nitric acid solution, a standard solution used for passivating stainless steel surfaces (see col. 5, lines 5-20).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the rubidium-82 generator column of Mikhajlovich et al. (generator column for eluting a radioactive solution wherein the column is made of stainless steel or tungsten and is resistant to heat at a temperature of about 110oC to about 280oC during sterilization or depyrogenation) by cleaning and passivating it with phosphoric acid before loading it with particulate as taught by Mikhajlovich et al. because it would have been expected to advantageous enable removal of harmful organic residue and/or radioactive contamination and the advantageous prevention of flash rusting.  Claims 6-9 are product by process claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In this case the generator column in Mikhajlovich et al. is structurally the same as the generator column implied by the steps in claims 6-9 because Mikhajlovich et al. teach that complete sterilization from various microorganisms is achieved if sterilization is carried out at a temperature above 110oC for at least 30 min.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mikhajlovich et al. by depyrogenating before loading the column with particulate ion exchange material because it would have been expected to advantageously enable sterilization of the column without significant degradation of the particulate tin oxide.  The depyrogenation temperature and time are a result-effective variables that a person of ordinary skill in the art would have been motivated to optimize before the effective filing date. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a temperature of about 260oC for a period of 3 to 6 h in order to advantageously enable complete sterilization of the column from various microorganisms.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify generator column of Mikhajlovich et al. by passivating the column before loading it and wherein the passivation treatment included soaking the column in nitric acid solution as taught by Shah et al. because it would have been expected to advantageously enable prevention of flash rusting using a standard passivation method.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify generator column of Mikhajlovich et al. installing the column into a generator compartment and by sterilizing the column and generator compartment as taught by Mikhajlovich et al. because it would have been expected to advantageously enable a protective case and sterilization of each component of the column to ensure aseptic conditions during clinical use.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the generator column and optional generator compartment of Mikhajlovich et al. by performing sterilization with at a temperature of about 110oC to about 150oC or at about 121oC for a period of about 20 min to about 60 min as taught by Mikhajlovich et al. because it would have been expected to advantageously enable complete sterilization of the column from various microorganisms.  Claim 20 is a product by process claim.  The column made obvious by Mikhajlovich et al. and Shah et al. is structurally the same as the column used in an elution system for the elution of the radioactive solution and wherein the column is cleaned by a chemical cleaning agent comprising phosphoric acid treatment because the repeated use column made obvious by Mikhajlovich et al. and Shah et al. has been cleaned and passivated with a phosphoric acid solution.

Claim(s) 1, 6-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhajlovich et al. (RU 2546731 C1- English translation; published 4 Oct. 2015), in view of Shah et al. (US 5,766,684; issued 16 Jun. 1998), in further view of Aardaneh et al. (J. Radioanal. Nucl. Chem.; published 2006).

	Mikhajlovich et al. teach as discussed above.
	Mikhajlovich et al. do not further teach that the body of the column has a length of about 3.0 cm to about 8.0 cm, an internal diameter of about 4 mm to about 12 mm, and wall having a thickness of about 0.4 mm to about 1.2 mm.
	Shah et al. teach as discussed above.
	Aardaneh et al. teach radiochemical separation of 82Sr and the preparation of sterile 82Sr/82Rb generator column (see title).  Aardaneh et al. teach that all components of the column are made of steel (see abstract).  Aardaneh et al. teach that the column was made of 4 cm stainless steel tube with 9.5 mm O.D. and 7.1 mm I.D. and two 20 µm frits (see pg. 386).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the column of Mikhajlovich et al. so that the length of the column is 4 cm with and internal diameter of about 7.1 mm as taught by Aardaneh et al. because it would have been expected to provide an equivalent column suitable for use as a 82Sr/82Rb generator column.  A person of ordinary skill in the art would have arrived at a thickness of about 0.4 mm to about 1.2 mm in order to arrive at optimal dimensions with optimal radiation shielding.


Applicants Arguments
Applicants assert that the Office has not demonstrated that the problems for which the compositions of Hamilton are intended to address are disclosed or suggested in Chudakov with respect to its stainless-steel generator column.  Shah does not disclose or suggest the use of passivation methods for treating generator columns for eluting a radioactive solution.  The Office must demonstrate that the prior art teaches passivation treatment with phosphoric acid in the context of a generator column.  Those of ordinary skill would not have had a reasonable expectation that passivation treatment and phosphoric acid treatment could be used in the context of preparing generator columns for elution of radioactive compounds.  See Castillo declaration.  The Office has not provided evidence to undermine the conclusion that the skilled artisan would have a reasonable expectation that passivation treatment and phosphoric acid treatment could successfully be used for preparing generator columns for the elution of radioactive compounds.


Applicant's arguments filed 22 Aug. 2022 have been fully considered but they are not persuasive. The Castillo declaration is ineffective for the reasons discussed above.  Mikhajlovich teaches washing radioactive contamination from the surface of the Rb-82 generator column using an inorganic acid.  Shah teaches phosphoric acid solutions as an inorganic acid solution advantageously suitable for cleaning and passivating pharmaceutical equipment.  Consequently, a person of ordinary skill in the art would have been motivated to modify Mikhajlovich’s Rb-82 generator column by cleaning and passivating the column using a phosphoric acid solution as taught by Shah in order to gain the advantage removing organic residue and/or radioactive contamination and/or preventing flash rusting.  Obviousness requires a reasonable expectation of success and not require absolute predictability.  There would have been a reasonable expectation of success because Mikhajlovich teaches that Rb-82 generator columns therein are capable of being washed with an inorganic acid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. application No. 16/799,154. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same generator column for eluting a radioactive solution comprising a desired radioisotope that is generated by the column wherein the column is made of heat resistant material such as stainless steel and wherein the parent radioisotope is strontium-82 and the desired radioisotope is rubidium-82.  In addition, claims 1-21 of copending Application No. 16/799,154 require the step of performing a phosphoric acid treatment or performing passivation treatment of the column.  The column is cleaned by the process that includes the steps of (a) emptying the used column; (b) sterilizing the empty column from step (a); and (c) loading a new particulate ion exchange matrix into the sterilized column resulting from step (b).  The sterilization step (b) uses steam at a temperature of about 110oC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618